                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 NESSA WILLIAMS, et al.,

                       Plaintiffs,
                                                          CIVIL ACTION
       v.                                                 NO. 18-3106

 BETHANNA,

                       Defendant.



                                        ORDER

      AND NOW, this 15th day of January, 2019, upon consideration of Plaintiffs’

unopposed Motion for Settlement Approval (ECF No. 15), the accompanying Settlement

Agreement and Release (ECF No. 15-1) and Plaintiffs’ brief in support of the Motion

(ECF No. 16), it is hereby ORDERED that the Motion is GRANTED, the Settlement

Agreement is APPROVED and the case is DISMISSED with prejudice, although

the Court shall retain jurisdiction over any disputes pertaining to the enforcement of

the settlement.


                                                      BY THE COURT:



                                                      /s/ Gerald J. Pappert
                                                      GERALD J. PAPPERT, J.
